Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites insufficient structure for performing the function “the first switch to decouple the sensing device and the driving circuitry during measurement time periods for measurement of the induced emf”.  The switch is just a switch, it can’t control itself to perform decoupling under the stated condition.  The driving circuit just generates a driving signal during excitation time periods that causes the sensing device to generate the emf to be measured, neither of these structures as claimed control the switch in the indicated manner, and the specification doesn’t appear to even disclose that these structures can be used to control the switch in this manner.  Instead, the specification teaches that “processing logic”, e.g., circuitry, digital circuitry the claim does not appear to recite the requisite structure for performing the claimed function.  As such, the boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim, i.e., the driving circuitry, a first switch and a sensing device, so it is unclear whether the function requires some other structure or is simply a result of operating the measurement instrument.  Thus one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).

The claims 2-10 are dependent on the claim 1 and are rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (U.S. 2014/0076051).
Regarding claim 1, Ma et al. disclose in Fig. 2 below a resonant sensing system comprising: driving circuitry to generate a drive signal during excitation time periods (see Ma, e.g., Fig. 2 and paragraph 25, current source 202 excites arms 112a, 112b by an impulse of current); a first switch 206 coupled to the driving circuitry (see Ma, e.g., Fig. 2, switch 206); a sensing device 100 coupled to the driving circuitry via the first switch during the excitation time periods (see Ma, e.g., Fig. 2 and paragraph 25, sensing device in the form of accelerometer 100 of Fig. 1), the sensing device having beams to receive the drive signal during a first excitation time period that causes the beams to mechanically oscillate and generates a first induced electromotive force (emf) in response to the drive signal (see Ma, Figs. 1A-1C and paragraphs 18-24 regarding operation of accelerometer 100, beams 108a, 108b; in Ma’s arrangement, acceleration of the proof mass 102 changes the elastic behavior of the beams 108a, 108b and therefore changes the resonant frequency of arms 112a, 112b respectively associated with the beams 108a, 108b; the change in resonance frequency can be correlated to a magnitude of acceleration; also see Fig. 2 and paragraph 25, current source 202 causes arms 112a, 112b to oscillate at resonance frequency f0; after acceleration the frequency changes due to the effect of the proof mass 102 on the beams 108a, 108b), the first switch to decouple the sensing device and the driving circuitry during measurement time periods for measurement of the induced emf (see Ma, e.g., Fig. 2 and paragraph 26, switch 206 allows switching between the excitation current and the measurement arm).



    PNG
    media_image1.png
    338
    635
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. 2014/0076051) in view of Grobis et al. (U.S. 2012/0051196 A1).

As to claim 2, Ma discloses (PLL) 204 coupled to the sensing device via  switch 206 during the measurement time periods and decoupled from the sensing device during the excitation time periods (Ma, e.g., Fig. 2 and paragraphs 25-26)
Ma is not relied upon as explicitly disclosing that switch 206 includes a second switch and that the PLL 204 includes or is preceded by a signal conditioning interface circuitry coupled to the sensing device via the second switch during the measurement time periods and decoupled from the sensing device during the excitation time periods, the signal conditioning interface circuitry to receive a sense signal associated with the first induced emf during a first measurement time period and to generate a conditioned sense signal that is amplified and filtered by the signal conditioning interface circuitry.
Ma nonetheless discloses that switch 206 allows switching between the excitation current and the measurement arm.  With reference to Fig. 2, for example, it is clear that depending on its state switch 206 either (1) connects outputs of the current source 202 to corresponding input/output terminals of the accelerometer 100 (excitation) or (2) connects inputs of the PLL 204 to the corresponding input/output terminals of the accelerometer 100 (measurement).  In this regard, the examiner takes Official notice of the fact that double-pole double-throw (DPDT) switches for connecting a first pair of terminals (e.g., input/output terminals of the accelerometer 100) to either a second pair of terminals (e.g., outputs of the current source 202) or a third pair of terminals (e.g., inputs of the PLL 204) were well-known and conventional before the effective filing date to persons of ordinary skill in the art.  Additionally, use of signal conditioning interface circuitry in the form of filters and amplifiers for making a signal suitable for input into a PLL circuit was known (Grobis, e.g., par. 0040).  
202 to corresponding input/output terminals of the accelerometer 100 during excitation and the second switch can connect the input/output terminals of the accelerometer 100 to corresponding terminals of the PLL 204 via signal conditioning interface circuitry (e.g., filter(s), amplifier) during measurement in order to make the accelerometer output signal suitable for input into the PLL 204.

	As to claim 3, Ma et al. disclose frequency detection circuitry (Ma’s PLL 204 constitutes “frequency detection circuitry” as seen in par. 0025) coupled to the signal conditioning interface circuitry, the frequency detection circuitry to detect an extracted frequency of the conditioned sense signal during the first measurement time period (see par. 0025 wherein Ma’s circuit 204 measures a frequency of vibration of the coils).

As to claim 8, Ma et al. disclose wherein the frequency detection circuitry 204 comprises 280 and a phase shifter 274 (wherein a phase shifter is a digital core Fourier transformer, see pars. 0040-0041).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PLL 204 of Ma’s by using the PLL 280 taught by Grobis et al. to be included a digital core Fourier transformer as taught by Grobis et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to perform frequency extraction utilizing fast Fourier transform techniques in order to improve frequency extraction a lot faster and more accuracy [see pars. 0040-0042].

As to claim 9, Ma et al. disclose wherein the frequency detection circuitry 204 280 and a phase shifter 274 and comparator 283 (wherein a phase shifter is a digital core Fourier transformer, see pars. 0040-0041, and PLL 280 performs "averaging" over many islands is because the compensator 283 within the PLL 280 responds slowly compared to the period of islands passing under the sensor circuitry 26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PLL 204 by the PLL 280 taught by Grobis et al. to be including a digital core Fourier transformer as taught by Grobis et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to perform see pars. 0040-0042].


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over embodiment Figs. 1-2 of Ma et al. (U.S. 2014/0076051) in view of embodiment Fig. 7 of Ma et al. (U.S. 2014/0076051). 

As to claim 10, Ma et al. discloses wherein the sensing device 100 (see Ma, e.g., Fig. 2 and paragraph 25, sensing device in the form of accelerometer 100 of Fig. 1) includes the beams 108 (see par. 0018) and a mass 102 (see par. 0018).  The embodiment of Fig. 2 is not relied upon as explicitly disclosing the beams 108 and the mass 102 each being a conductive portion of a package-integrated resonant accelerometer which is fabricated using panel level processing.  Ma nonetheless discloses in other embodiments that the beams and the mass may each be conductive (Ma, e.g., Fig. 7 and paragraph 46) and that accelerometers including features such as beams and other conductive elements can be fabricated as a portion of  a package-integrated resonant accelerometer (Ma, e.g., Figs. 6a-6j and paragraphs 38-45).
                  The prior art therefore included each element claimed, although not necessarily in a single prior art reference embodiment, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference embodiment.  One of ordinary skill in the art could have combined the elements as claimed by known package-integrated resonant .


Response to Arguments
Applicant’s arguments with respect to rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

As to claim 4, during further extensive search, no reference on record was found anticipating or a combination of references were found making obvious to a method for
“wherein the frequency detection circuitry provides the extracted frequency of the conditioned sense signal during the first measurement time period to the driving circuitry and this causes an adjustment of a frequency of the drive signal for a second excitation time period” in combination with all elements of claims 1-3. 
Claims 5-7 variously depending from claim 4 are allowable for the same above reasons.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			May 13, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866